Case: 20-30266     Document: 00515823744         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 15, 2021
                                  No. 20-30266
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Hebert,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:09-CR-154-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Steven Hebert appeals the district court’s denial of his motion for a
   sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-
   391, 132 Stat. 5194 (2018). Hebert pleaded guilty in 2011 to possessing with
   intent to distribute 500 grams or more of cocaine hydrochloride, possessing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30266      Document: 00515823744           Page: 2     Date Filed: 04/15/2021




                                     No. 20-30266


   with intent to distribute 5 grams or more of cocaine base, and possessing
   firearms after a felony conviction. The district court imposed concurrent
   sentences of 292 months in prison on each of the drug counts and a
   concurrent 100-month sentence on the firearms count.
          The First Step Act gives district courts discretion to reduce sentences
   imposed for certain covered offenses. See United States v. Hegwood, 934 F.3d
   414, 416-17 (5th Cir. 2019), cert. denied, 140 S. Ct. 285 (2019). It is undisputed
   that Hebert’s conviction involving possession of cocaine base constitutes a
   “covered offense” under § 404(a) of the First Step Act but that the
   convictions involving possession of cocaine hydrochloride and firearms do
   not. Hebert argues that the district court erred by not engaging in renewed
   consideration of the factors listed in 18 U.S.C. § 3553(a) and by not
   adequately explaining its decision. We do not address his claim that the
   court’s decision to deny a sentence reduction was substantively unreasonable
   because Hebert correctly concedes it is now foreclosed. See United States v.
   Batiste, 980 F.3d 466, 480 (5th Cir. 2020).
          A district court’s decision whether to reduce a sentence under the
   First Step Act is generally reviewed for abuse of discretion, although review
   is de novo to the extent the court’s determination turns on the meaning of
   the statute. United States v. Jackson, 945 F.3d 315, 319 & n.2 (5th Cir. 2019),
   cert. denied, 140 S. Ct. 2699 (2020). The defendant has the burden of showing
   that the district court abused its discretion, which it does if it makes an error
   of law or bases its decision on a clearly erroneous assessment of the evidence.
   See Batiste, 980 F.3d at 469; United States v. Larry, 632 F.3d 933, 936 (5th
   Cir. 2011).
          Like Hebert, the Batiste defendant argued that the district court erred
   by not considering the § 3553(a) factors and not adequately explaining its
   decision to deny a sentence reduction. See 980 F.3d at 477-79. We rejected




                                           2
Case: 20-30266     Document: 00515823744           Page: 3   Date Filed: 04/15/2021




                                    No. 20-30266


   these claims, concluding that Batiste had shown no error in the district
   court’s assessment of his request for a reduced term of imprisonment and
   that the court’s written ruling adequately reflected consideration of his
   arguments. Id. at 478-79.
         Finding Hebert’s attempts to distinguish Batiste unpersuasive, we
   reach the same conclusions here. Hebert’s motion was fully briefed, and the
   district court’s written order and reasons reflect that it gave due
   consideration to his arguments in favor of a sentence reduction based on the
   § 3553(a) factors. See Batiste, 980 F.3d at 477-79. We accordingly AFFIRM
   the denial of Hebert’s motion.




                                         3